Exhibit 10.212

 

“CONFIDENTIAL TREATMENT REQUESTEE BY CYGNUS, INC.

 

MUTUAL TERMINATION OF

WAREHOUSE DISTRIBUTION CONTRACT

between

UPS SUPPLY CHAIN MANAGEMENT, INC.

and

CYGNUS, INC.

Dated

August 25, 2000

 

This Mutual Termination (“Termination”), having an Effective Date of September
10, 2002, of the Warehouse Distribution Contract (“Contract”), having an
effective date of August 25, 2000, and amended pursuant to a First Amendment
dated February 9, 2001, a Second Amendment dated March 1, 2001, a Third
Amendment dated June 1, 2001, a Fourth Amendment dated February 18, 2002, a
Fifth Amendment dated February 27, 2002, a Sixth Amendment dated March 7, 2002,
a Seventh Amendment dated May 23, 2002, and an Eighth Amendment dated June 20,
2002, collectively the “Amendments,” is between UPS Supply Chain Management,
Inc. (hereinafter “SCM”), f/d/b/a Livingston Healthcare Services Inc., having a
principal place of business at 220 Lake Drive, Newark, DE 19702, and Cygnus,
Inc. (hereinafter “Client”), having its principal place of business at 400
Penobscot Drive, Redwood City, CA 94063.

 

RECITALS

 

WHEREAS, SCM and Client now wish to mutually terminate the Contract and its
Amendments;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereby agree to terminate the Contract and its Amendments as follows

 

1.               This Mutual Termination is made according to Section 5.1 of the
Contract.

 

2.               Commencing September 1, 2002, the Logistics Fee Schedule will
be as set forth on Exhibit A.1 to this Termination.

 

--------------------------------------------------------------------------------


 

3.               Within ten (10) calendar days of the Effective Date of this
Termination, Client will assume all responsibilities for order processing, and
for the month in which Client assumes order processing responsibilities, SCM
will bill Client on a pro-rated basis for the monthly fee.

 

4.               On or before October 31, 2002, Client will transfer the
dispensing and warehousing services currently provided by SCM to a third party
distributor or its designee.  SCM will cooperate fully with Client and its
third-party distributor and any designee in this transfer. For the month in
which Client transfers dispensing and warehousing services, SCM will bill Client
on a pro-rated basis for the monthly fee.

 

5.               SCM will send in a timely manner any prescriptions received
after the date on which Client transfers dispensing and warehousing services to
Client’s third-party distributor or its designee, provided that such third-party
distributor or its designee is licensed to dispense products into the state for
which the prescription was received.  In consideration for performing this
service, Client will pay SCM a one-time fee of [CONFIDENTIAL TREATMENT REQUESTED
BY CYGNUS, INC.].  SCM will maintain its facsimile machine in Rancho Cucamonga
CA through January 31, 2003 to receive any such prescriptions.

 

6.               On or before October 31, 2002, Client will notify SCM where to
ship all Products then in SCM’s possession or control, all packaging, shipping
and labeling materials related thereto, all invoice forms, any equipment or
property purchased by Client, including the Dedicated Assets set forth on
Exhibit C of the Contract, as amended, and all customer and sales representative
lists and other confidential or proprietary information provided under the
Contract by Client or developed by SCM in relation to the Contract, and any
information provided in order that SCM may have obtained any government licenses
and permits.  SCM shall be compensated at the accessorial labor rate set forth
in Exhibit A.1 to this Termination in returning property of Client.

 

7.               As additional consideration, Client will pay SCM a one-time
payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] to fully
compensate SCM for its start-up costs and ongoing services prior to September 1,
2002.  Such payment shall be made within thirty (30) calendar days of receipt of
an invoice in this amount from SCM.

 

2

--------------------------------------------------------------------------------


 

8.               The parties mutually release each other from any claims arising
from or incident to the Contract or this Termination of the Contract.  The
obligations to make the payments set forth in Paragraphs 2, 3, 5, and 7 above,
the obligations of both parties under Article IV of the Contract, the rights and
obligations of both parties under Article VII, and the applicable definitions
and general provisions set forth in Articles I and IX of the Contract shall
survive this Termination.

 

IN WITNESS WHEREOF, the parties have executed this Mutual Termination to the
Contract.

 

UPS SUPPLY CHAIN MANAGEMENT, INC.

 

By:

/s/ Peter Westerman

 

Name:

Peter Westerman

 

Title:

SVP BD

 

Dated:

9/12/02

 

 

 

CYGNUS, INC.

 

By:

/s/ John C Hodgman

 

Name:

John C Hodgman

 

Title:

Chairman, President & CEO

 

Dated:

Sept 9, 2002

 

 

3

--------------------------------------------------------------------------------